Citation Nr: 1810661	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic rhinosinusitis (claimed as deviated septum), to include entitlement to a separate compensable evaluation for deviated septum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2016.  A transcript of that hearing is of record.  

Statement of record indicate the Veteran's desire to obtain an earlier effective date for the award of service connection for chronic rhinosinusitis (claimed as deviated septum).  In the absence of an appeal from the rating decision which awarded service connection and assigned the effective date, there can be no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The record does not reflect that a claim of clear and unmistakable error (CUE) in the the June 2011 rating decision granting service connection for chronic rhinosinusitis (claimed as deviated septum) and which assigned the effective date, has been filed with or adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in his July 2016 hearing that he received disability retirement from the Pennsylvania Department of Corrections in June 2013, in part because of his chronic rhinosinusitis.  These records have not been associated with the claims file, and should be requested upon remand.

The Veteran testified that he sees a Dr. M. about every two weeks for his sinusitis, and that Dr. M. had identified polyps in the Veteran's nasal cavity.  Although VA has some of Dr. M.'s treatment records, including record of a tongue base coblation for the Veteran's sleep apnea, they do not appear to be a complete record of the Veteran's treatment, and do not include discussion of nasal polyps.  It is appropriate to request full treatment records in order to get a complete picture of the Veteran's sinusitis symptoms.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The Veteran has also testified that he applied for disability benefits from the Social Security Administration (SSA) in approximately 2014, but that the case was still pending.  It is unclear from the Veteran's testimony whether the claim is pending appeal or whether it is pending initial adjudication, but considering the amount of time that has passed between the application in 2014 and the current day, it is appropriate to request any SSA records that might be available.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).

The most recent VA examination as to the severity of the Veteran's chronic rhinosinusitis was conducted in February 2015, and found no nasal polyps.  In the Veteran's July 2016 hearing, he testified that his private physician has identified polyps inside his nasal cavity.  He also stated that tubes had been placed inside his nose, and that the doctor now wants to put balloons inside the naval cavities to try to increase their size because of a concern of the nose collapsing.  This assertion suggests that the Veteran's service-connected disability may have worsened.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected chronic rhinosinusitis.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information regarding his June 2013 disability retirement from the Pennsylvania Department of Corrections.  Contact the Pennsylvania Department of Corrections or any agency or organization identified by the Veteran and request any available records regarding this disability retirement.  

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide authorization to obtain complete records from Dr. M., who is referenced in his July 2016 hearing testimony.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

4.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected rhinosinusitis.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail and associated functional impairment.  Any nasal symptoms, to include polyps, that are clinically distinguishable from manifestations of the service-connected rhinosinusitis should be identified.  Rationale must be provided for opinions proferred.

5.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


